                          IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF VIRGINIA
                                   ABINGDON DIVISION

  UNITED STATES OF AMERICA

                 v.                                             CASE NO. 1:19cr00016

  INDIVIOR INC. (a/k/a Reckitt Benckiser
       Pharmaceuticals Inc.) and
  INDIVIOR PLC



                  DEFENDANTS’ MEMORANDUM IN SUPPORT OF
            MOTION FOR ISSUANCE OF PRE-TRIAL RULE 17(C) SUBPOENAS

         Pursuant to Federal Rule of Criminal Procedure 17(c), Indivior Inc. and Indivior PLC

  (collectively, “Indivior”) move this Court for an order authorizing the issuance of subpoenas

  with pre-trial return dates to five federal agencies and six state agencies that possess relevant

  evidentiary material that is critical to Indivior’s defense. See Exhibits A-K. Because each of the

  proposed subpoenas meets the standard set forth in United States v. Nixon, 418 U.S. 683 (1974)

  for pre-trial issuance under Rule 17(c), Indivior respectfully request that the Court order the

  Clerk’s Office to issue the attached subpoenas, which require the production of the requested

  materials to Indivior’s counsel by December 30, 2019 to allow Indivior to inspect the materials

  and prepare its defense in advance of trial.

         In large part, the subject of Indivior’s requests in the attached Rule 17(c) subpoenas fall

  within the scope of the materials Indivior addressed in its Motion to Compel. See ECF No. 117.

  On October 30, 2019, Indivior filed its Objections to the Memorandum Order Denying

  Defendants’ Motion to Compel and Motion for Bill of Particulars. See ECF No. 226. Due to the

  time necessary for full litigation of these motions and production of the critical materials in

  advance of trial, Indivior submits this motion without delay, and urges that these materials are


                                                  -1-
Case 1:19-cr-00016-JPJ-PMS Document 230 Filed 11/20/19 Page 1 of 24 Pageid#: 1699
  owing to the defendants both as a matter of the government’s Brady and Rule 16 obligations and

  under Rule 17(c).

          In particular, Indivior is now seeking, through specific and narrowly tailored requests, the

  pre-trial production of key materials in the possession of the specified agencies that are not only

  relevant, but necessary to Indivior’s preparation of its defense. In all cases, the records Indivior

  is requesting in the subpoenas cannot otherwise be procured in advance of trial through

  Indivior’s own due diligence. See id. at 699. Unlike the government, Indivior cannot simply

  request these materials from the agencies—through a Freedom of Information Act process or

  otherwise—and reasonably expect to receive the responsive materials with sufficient time to

  prepare for trial.1 In addition, Indivior will be unable to “properly prepare for trial” without

  “production and inspection [of the responsive materials] in advance of trial.” Id. Through its

  review of these agency materials, Indivior plans to designate exhibits and identify witnesses for

  trial, and given the expected volume of materials that will be produced in response to these




          1
             The ongoing defense efforts to obtain documents from federal agencies in the government’s
  pending case against Theranos founder Elizabeth Holmes and former CEO Ramesh Balwani is instructive
  on this point. In that case, the government agreed to submit the defendants’ requests for documents to the
  Food and Drug Administration (“FDA”) and the Centers for Medicare & Medicaid Services (“CMS”),
  and the court later ordered the agencies to comply with those requests in response to the defendants’
  Motion to Compel. See Order re Production of Documents by FDA and CMS at 5, United States v.
  Holmes, No. 5:18-cr-00258 (N.D. Cal. July 19, 2019) (ECF No. 111). Prior to any court intervention,
  “the FDA warned that the production of the requested materials could take a ‘significant’ amount of time”
  and later “represented that its production would take six months.” Id. at 3-4. In ruling on the defendants’
  Motion to Compel, the court concluded “that FDA’s anticipated six-month schedule for production [was]
  unacceptable” and found CMS’s failure to provide any timeline for production “concerning.” Id. at 5.
  The court ordered the agencies to complete their document productions within two and a half months of
  the order on the Motion to Compel, which would allow the defendants to obtain the documents nearly ten
  months in advance of trial. See id. at 6. In short, it was not until the court intervened that the FDA
  undertook the effort to produce the materials in a less than six-month timeframe, suggesting that any
  effort to request the materials Indivior is seeking outside of the Rule 17 process would be impractical and
  would only lead to delay.

                                                     -2-
Case 1:19-cr-00016-JPJ-PMS Document 230 Filed 11/20/19 Page 2 of 24 Pageid#: 1700
  subpoenas across the 11 agencies, Indivior cannot reasonably review the materials to identify

  exhibits and interview witnesses once trial has already commenced.

                                        LEGAL STANDARD

         “Rule 17(c) implements the Sixth Amendment guarantee that an accused have

  compulsory process to secure evidence in his favor,” In re Martin Marietta Corp., 856 F.2d 619,

  621 (4th Cir. 1988), which is a guarantee “considered fundamental to the right to a fair trial,”

  United States v. Beckford, 964 F. Supp. 1010, 1019 (E.D. Va. 1997). In particular, Rule 17(c)

  states that “[a] subpoena may order [a] witness to produce any books, papers, documents, data,

  or other objects the subpoena designates,” and that the Court “may direct the witness to produce

  the designated items in court before trial” and permit inspection of the designated items by “the

  parties and their attorneys.” Fed. R. Crim. P. 17(c). In ordering the issuance of pre-trial

  subpoenas to third parties under Rule 17(c), courts in this Circuit are guided by the standard set

  forth in Nixon, which requires:

                 (1) that the documents are evidentiary and relevant; (2) that they are
                 not otherwise procurable reasonably in advance of trial by exercise
                 of due diligence; (3) that the party cannot properly prepare for trial
                 without such production and inspection in advance of trial and that
                 the failure to obtain such inspection may tend unreasonably to delay
                 the trial; and (4) that the application is made in good faith and is not
                 intended as a general ‘fishing expedition.’

  Nixon, 418 U.S. at 699-700. In order to meet these requirements, the requests in a pre-trial Rule

  17(c) subpoena “must clear three hurdles: (1) relevancy; (2) admissibility; [and] (3) specificity.”

  Id. at 700; see also In re Martin, 856 F.2d at 621 (affirming the district court’s application of the

  three Nixon factors in ordering the production of materials subpoenaed under Rule 17(c)). To be

  clear, Nixon does not require that the materials sought through Rule 17(c) subpoenas actually be

  used in evidence; “[i]t is only required that a good faith effort be made to obtain evidence”

  through the Rule 17 process. In re Martin, 856 F.2d at 622.

                                                  -3-
Case 1:19-cr-00016-JPJ-PMS Document 230 Filed 11/20/19 Page 3 of 24 Pageid#: 1701
                                             ARGUMENT

         Each of the proposed subpoenas attached to this motion include requests that meet

  Nixon’s standards, and seek materials that are critical to Indivior’s preparation of its defense.

  For each subpoena, Indivior has narrowly tailored its requests to seek only the relevant

  information that it knows to be in the possession of these agencies on account of (1) the

  agencies’ clearly defined roles in the oversight and/or regulation of the controlled pharmaceutical

  supply chain or (2) the information contained in documents produced by the government in this

  case or in other publicly available materials. Indivior is not seeking general discovery from these

  agencies or engaging in a fishing expedition. It is simply requesting the specific, critical

  information it needs to prepare its defense. Indeed, without the production of the requested

  information from these key agencies, there will be significant gaps in the evidence Indivior is

  able to offer at trial, both in terms of documentary evidence and witnesses employed by the

  relevant agencies, thereby undercutting Indivior’s right to a fair trial.

  I.     Subpoena Directed to the Drug Enforcement Administration (“DEA”)

         In the attached subpoena directed to the DEA (Exhibit A) Indivior is seeking:

            (1) The complete DEA file for Dr.                        (DEA Number:                 ),
             including the records relating to any audit or investigation of and disciplinary action
             taken against Dr.               and any reports submitted by pharmacies to the DEA
             regarding prescriptions written by Dr.               ;

            (2) The complete DEA file for Dr.                   (DEA Number:                 ),
             including the records relating to any audit or investigation of and disciplinary action
             taken against Dr.         and any reports submitted by pharmacies to the DEA
             regarding prescriptions written by Dr.          ;

            (3) The complete DEA file for Dr.                   (DEA Number:                  ),
             including the records relating to any audit or investigation of and disciplinary action
             taken against Dr.        and any reports submitted by pharmacies to the DEA
             regarding prescriptions written by Dr.         ;

            (4) The complete DEA file for Dr.                 (DEA Number:                  ),
             including the records relating to any audit or investigation of and disciplinary action

                                                   -4-
Case 1:19-cr-00016-JPJ-PMS Document 230 Filed 11/20/19 Page 4 of 24 Pageid#: 1702
              taken against Dr.       and any reports submitted by pharmacies to the DEA
              regarding prescriptions written by Dr.     ;

             (5) The complete DEA file for Dr.                   (DEA Number:                  ),
              including the records relating to any audit or investigation of and disciplinary action
              taken against Dr.            and any reports submitted by pharmacies to the DEA
              regarding prescriptions written by Dr.            ;

             (6) The complete DEA file for Dr.                     (DEA Number:                  ),
              including the records relating to any audit or investigation of and disciplinary action
              taken against Dr.          and any reports submitted by pharmacies to the DEA
              regarding prescriptions written by Dr.          ; and

             (7) The complete DEA file for Dr.                (DEA Number:                 ),
              including the records relating to any audit or investigation of and disciplinary action
              taken against Dr.         and any reports submitted by pharmacies to the DEA
              regarding prescriptions written by Dr.         .

  These requests are tied directly to the government’s claim in the Indictment that, through its

  marketing, Indivior somehow aided and abetted these physicians in prescribing and dispensing

  Suboxone Film in a “careless and clinically unwarranted manner.” See Indictment ¶ 31, p. 26,

  ¶¶ 97-143 (ECF No. 3). The DEA is the agency that by law registers physicians to prescribe

  opioids and has the authority to monitor the prescribing activity of registered physicians and take

  action against registered physicians who are prescribing illegally.2 The action or inaction of the

  DEA as to these physicians, which will be reflected in the requested files, is highly relevant to

  the question of the propriety of the physicians’ prescribing practices and thus, critical to

  Indivior’s defense.

          As Indivior has explained in other filings submitted to this Court, it is immaterial to the

  question of relevance whether the DEA actually ever investigated these physicians. If it did, and


          2
            See, e.g., 21 C.F.R. 1301.36; 21 U.S.C. § 824(a). “Under the CSA, DEA has the authority to
  deny, suspend, or revoke a DEA registration upon a finding that the registrant has,” among other things,
  “committed an act which would render the DEA registration inconsistent with the public interest.” Drug
  Enforcement Admin., Practitioner’s Manual: An Informational Outline of the Controlled Substances Act,
  11 (2006). Suspension of any registration can be done immediately with the issuance to show cause in
  any case in which “there is an imminent danger to the public health or safety.” 21 C.F.R. 1301.36(e).

                                                    -5-
Case 1:19-cr-00016-JPJ-PMS Document 230 Filed 11/20/19 Page 5 of 24 Pageid#: 1703
  there was no finding or action taken, that information will show that the agency charged with

  monitoring such activities did not view the physicians’ prescribing practices to be actionable. If

  it did not, that too shows a lack of concern regarding the physicians’ methods of prescribing. In

  this way, the evidence requested from the DEA will be admissible as a record of the DEA’s

  regularly conducted activity as to these physicians or to show the absence of any record of such

  activity. See Fed. R. Evid. 803(6). Moreover, Indivior has narrowly tailored its requests to the

  DEA to a set of seven specific physicians based on a good-faith assessment that the government

  is alleging that these physicians engaged in careless prescribing practices, including the four

  physicians specifically identified as Doctors A through D in the Indictment.

  II.    Subpoena Directed to the Substance Abuse and Mental Health Services
         Administration (“SAMHSA”)

         Whereas the DEA is responsible for the registration and monitoring of physicians

  prescribing controlled substances generally, SAMHSA is responsible for overseeing a

  physician’s prescribing of buprenorphine-containing products under the Drug Addiction

  Treatment Act (“DATA”) of 2000.3 In light of SAMHSA’s critical oversight role, Indivior has

  requested in the attached subpoena directed to SAMHSA (Exhibit B):

            (1) The records reflecting the SAMHSA review and approval of Dr.
                           ’s (DEA Number:                ) DATA 2000 practitioner waiver and
             patient limit increase, any consideration of revoking such waiver and patient limit
             increase, and any audits or investigations completed with regard to Dr.             ;

            (2) The records reflecting the SAMHSA review and approval of Dr.                    ’s
             (DEA Number:                 ) DATA 2000 practitioner waiver and patient limit
             increase, any consideration of revoking such waiver and patient limit increase, and
             any audits or investigations completed with regard to Dr.        ;

            (3) The records reflecting the SAMHSA review and approval of Dr.                       ’s

         3
           Substance Abuse & Mental Health Servs. Admin., Practitioner and Program Data,
  https://www.samhsa.gov/medication-assisted-treatment/training-materials-resources/practitioner-
  program-data (last visited Nov. 18, 2019).

                                                   -6-
Case 1:19-cr-00016-JPJ-PMS Document 230 Filed 11/20/19 Page 6 of 24 Pageid#: 1704
              (DEA Number:                 ) DATA 2000 practitioner waiver and patient limit
              increase, any consideration of revoking such waiver and patient limit increase, and
              any audits or investigations completed with regard to Dr.       ;

             (4) The records reflecting the SAMHSA review and approval of Dr.                    ’s
              (DEA Number:                  ) practitioner waiver and patient limit increase, the
              records reflecting the timing and basis of SAMHSA’s decision to remove Dr.
                     from its Buprenorphine Practitioner Locator, and the records reflecting any
              audits or investigations completed with regard to Dr.        ;

             (5) The records reflecting the SAMHSA review and approval of Dr.                    ’s
              (DEA Number:                 ) DATA 2000 practitioner waiver and patient limit
              increase, any consideration of revoking such waiver and patient limit increase, and
              any audits or investigations completed with regard to Dr.          ;

             (6) The records reflecting the SAMHSA review and approval of Dr.
                       ’s (DEA Number:                ) DATA 2000 practitioner waiver and patient
              limit increase, any consideration of revoking such waiver and patient limit increase,
              and any audits or investigations completed with regard to Dr.         ;

             (7) The records reflecting the SAMHSA review and approval of Dr.                 ’s
              (DEA Number:                 ) DATA 2000 practitioner waiver and patient limit
              increase, any consideration of revoking such waiver and patient limit increase, and
              any audits or investigations completed with regard to Dr.       ; and

             (8) The records reflecting SAMHSA’s policies regarding the addition or removal of
              physicians from its Buprenorphine Practitioner Locator.

   Here again, Indivior’s requests are tied directly to the government’s claim in the Indictment that,

  through its marketing, Indivior somehow intentionally aided and abetted purportedly careless

  prescribing and dispensing practices of these physicians. See Indictment ¶ 31, p. 26, ¶¶ 97-143.

  The action or inaction of SAMHSA as to these physicians, which will be reflected in the

  requested files, is highly relevant to the question of the propriety of the physicians’ prescribing

  practices and thus, critical to Indivior’s defense.

          As with the DEA requests, this evidence requested from SAMHSA will be admissible as

  a record of SAMHSA’s regularly conducted activity as to these physicians or to show the

  absence of any record of such activity. See Fed. R. Evid. 803(6). Indivior has narrowly tailored

  its requests to the same seven physicians, including the physicians identified as Doctors A

                                                   -7-
Case 1:19-cr-00016-JPJ-PMS Document 230 Filed 11/20/19 Page 7 of 24 Pageid#: 1705
  through D in the Indictment, based on a good-faith assessment that the government will allege

  that these physicians engaged in careless prescribing practices. Indivior has also requested the

  records reflecting SAMHSA’s policies regarding the addition or removal of physicians from its

  Buprenorphine Practitioner Locator, an online listing of “practitioners authorized to treat opioid

  dependency with buprenorphine” in each state.4 This information is squarely relevant to

  Indivior’s defense. The government has charged Indivior with a crime for retaining on its

  referral list doctors who were at the same time included on SAMHSA’s list of authorized

  practitioners.

         In addition to the physician-specific requests, Indivior has also requested from

  SAMHSA:

            (9) The records reflecting SAMHSA’s analysis leading to the conclusion incorporated
             in the “Clinical Guidelines for the Use of Buprenorphine in the Treatment of Opioid
             Addiction: A Treatment Improvement Protocol TIP 40” published to the SAMHSA
             website that buprenorphine dosing at amounts up to 32 mg per day is recommended
             for certain patients and the time period during which this guidance was available on
             SAMHSA’s website;

            (10) The records reflecting SAMHSA’s analysis leading to the conclusion published
             on the SAMHSA website until at least 2017 in the publication titled, “Medication-
             Assisted Treatment for Opioid Addiction in Opioid Treatment Programs: A
             Treatment Improvement Protocol TIP 43” that while most buprenorphine “patients
             are likely to remain stable on 12 to 24 mg per day, . . . some might need dosages of up
             to 32 mg per day” and the time period during which this guidance was available on
             SAMHSA’s website;

            (11) The records reflecting SAMHSA’s analysis leading to the statement published as
             a part of its “Federal Guidelines for Opioid Treatment Programs” in 2015 that
             “[u]nless clinically indicated, there should be no limits on patients’ duration of
             treatment or dosage level of medication” and the time period during which this
             guidance has been available on SAMHSA’s website; and

            (12) The evidence supporting SAMHSA’s determination that increasing the waivered
             physician patient limit to 275 would help prevent diversion of buprenorphine, as

         4
           Buprenorphine Practitioner Locator, SAMHSA, https://www.samhsa.gov/medication-assisted-
  treatment/practitioner-program-data/treatment-practitioner-locator (last visited Nov. 18, 2019).

                                                 -8-
Case 1:19-cr-00016-JPJ-PMS Document 230 Filed 11/20/19 Page 8 of 24 Pageid#: 1706
              reflected in the final rule published at 81 Fed. Reg. 44711 (July 8, 2016).

  In the Indictment, the government claims that doses of buprenorphine exceeding 24 milligrams

  were at no time shown to provide any clinical advantages. See, e.g., Indictment ¶¶ 14, 20, 97,

  99. As a part of the purported scheme in which the Indictment alleges that Indivior aided and

  abetted the careless prescribing practices of certain physicians, the Indictment claims that

  Indivior did this, in part, by aiding physicians who were at times prescribing daily doses

  exceeding 24 mgs of buprenorphine. The analysis underlying SAMHSA’s publicly stated

  conclusions regarding dosing levels above 24 mgs are thus highly relevant to the question of

  whether Indivior should have regarded this as a “careless” prescribing practice.

          Similarly, the Indictment alleges that these same physicians engaged in careless practices

  by purportedly prescribing buprenorphine-containing drugs to more patients at a time than

  allowed under DATA. Putting to one side the question of how these patient limits were actually

  calculated, it is relevant to the question of whether Indivior could have intentionally aided or

  abetted purported “careless” prescribing that the federal agency responsible for overseeing

  physicians’ prescribing under DATA believed that the lack of access to buprenorphine could

  actually lead to buprenorphine diversion.5 Indivior has thus requested the evidence supporting

  SAMHSA’s determination that an increased patient limit could help prevent diversion of

  buprenorphine, to show the lack of any intent to aid these physicians in careless prescribing.

          For each of these additional requests relevant to the physicians’ prescribing practices,


          5
             See Medication Assisted Treatment for Opioid Use Disorders, 81 Fed. Reg. 44711 (July 8,
  2016) (final rule) (“Given the evidence supporting buprenorphine-based MAT as an effective treatment
  for opioid use disorder and the magnitude of the opioid crisis, this rule is intended to increase access to
  buprenorphine-based MAT, prevent diversion, and ensure quality services are provided.”); see also
  Medication Assisted Treatment for Opioid Use Disorders, 81 Fed. Reg. 17639, 17655 (Mar. 30, 2016)
  (proposed rule) (explaining “that studies have found that the motivation to divert buprenorphine is often
  associated with lack of access to treatment” and that the proposed rule “could, in some cases, reduce
  diversion because of improved access to high-quality, evidence based buprenorphine treatment”).

                                                      -9-
Case 1:19-cr-00016-JPJ-PMS Document 230 Filed 11/20/19 Page 9 of 24 Pageid#: 1707
   Indivior has focused solely on materials known to exist based on SAMHSA’s publicly available

   statements regarding these key issues. In its requests, Indivior has clearly identified each of

   those statements to guide SAMHSA’s collection of the records and to prevent any undue burden

   in responding to the subpoena.

   III.    Subpoena Directed to the Food and Drug Administration (“FDA”)

           In the attached subpoena directed to the FDA (Exhibit C), Indivior’s first request is tied

   directly to the claim in the Indictment that between 2010 and 2019, Indivior distributed certain

   marketing materials containing purportedly false and fraudulent representations regarding

   Suboxone Film. See Indictment ¶ 76, p. 40. The FDA’s Office of Prescription Drug Promotion

   (“OPDP”), previously known as the Division of Drug Marketing, Advertising and

   Communications, is responsible for “reviewing prescription drug advertising and promotional

   labeling to ensure that the information contained in these promotional materials is not false or

   misleading.”6 Thus, Indivior has requested from the FDA:

              (1) The records reflecting the FDA Office of Prescription Drug Promotion’s
               (formerly known as the Division of Drug Marketing, Advertising and
               Communications) receipt and review of the following promotional or marketing
               materials for Suboxone Film submitted by Reckitt Benckiser Pharmaceuticals Inc.
               (“RBPI”) or Indivior Inc. between 2010 and 2019:

                   a. Any submissions referencing Suboxone Film “Helping Address Public Health
                      Needs;”

                   b. Any submissions stating that Suboxone Film could “Help Address Misuse and
                      Abuse”;

                   c. Any submissions stating that Suboxone Film “Can Be Part of the Solution” to
                      “misuse,” “diversion and abuse,” and “unintentional pediatric exposure”;

                   d. Any submissions stating that “Nearly half of Suboxone Film prescribers
                      surveyed cited ‘potential for reduction of abuse and diversion’ as a reason to

           6
             The Office of Prescription Drug Promotion (OPDP), FDA, https://www.fda.gov/about-
   fda/center-drug-evaluation-and-research-cder/office-prescription-drug-promotion-opdp (last visited Nov.
   18, 2019).

                                                    - 10 -
Case 1:19-cr-00016-JPJ-PMS Document 230 Filed 11/20/19 Page 10 of 24 Pageid#: 1708
                      prescribe vs Suboxone Tablet”;

                  e. Any submissions including a chart with the heading, “Suboxone Film—
                     Helping to Reduce the Risk of Pediatric Exposure”;

                  f. Any submissions including a chart with the heading, “Suboxone . . . Film—
                     associated with lower rates of diversion and abuse . . .”; and

                  g. Any submissions referencing data showing “fewer pediatric exposures for
                     Suboxone Film vs Suboxone Tablet.”

   The specified marketing materials included in this request are tailored directly to those

   referenced in the Indictment. See, e.g., Indictment ¶ 76. And the records reflecting OPDP’s

   review of these materials, which is done for the very purpose of determining whether they are

   false or misleading, is clearly relevant to Indivior’s defense of the government’s claim that the

   documents contained “materially false and fraudulent statements and representations.” See id.

          In related requests, Indivior is seeking from the FDA the records tied to its review of

   certain Risk Evaluation and Mitigation Strategy (“REMS”) assessment reports and Risk

   Minimization Action Plan (“RiskMap”) reports. Specifically, Indivior is requesting:

             (2) The records reflecting the FDA Office of Surveillance and Epidemiology review
              of Indivior’s annual Risk Evaluation and Mitigation Strategy (“REMS”) Assessment
              Reports submitted between 2009 and 2019 (including all such reports submitted by
              RBPI);

             (3) The annual assessment reports submitted between 2013 and 2019 by the
              Buprenorphine-containing Transmucosal products for Opioid Dependence (“BTOD”)
              REMS group and related reviews by the FDA and its Office of Surveillance and
              Epidemiology; and

             (14) The records reflecting the review and analyses of RiskMap reports submitted by
              RBPI/Indivior to the FDA related to the Suboxone Tablet, including but not limited to
              the analyses of unintended pediatric exposure, misuse and abuse, and physician and
              patient understanding of risks of misuse and abuse.

   In certain circumstances, the FDA requires pharmaceutical manufacturers to develop and assess

   a REMS to promote the safe use of a particular pharmaceutical. For example, the stated purpose

   of the current REMS for Suboxone is to “[m]itigate the risks of accidental overdose, misuse and


                                                  - 11 -
Case 1:19-cr-00016-JPJ-PMS Document 230 Filed 11/20/19 Page 11 of 24 Pageid#: 1709
   abuse” and to “[i]nform prescribers, pharmacists, and patients of the serious risks associated”

   with the drug.7 At periodic intervals, manufacturers subject to a REMS submit an assessment

   report to the FDA “that includes analysis, findings and conclusions related to whether the REMS

   is meeting its goals and what if any, modification may be needed.”8 The FDA then “reviews the

   REMS assessment reports, determines if the REMS assessment report is complete, if the REMS

   is meeting its goals, and if the REMS goals, elements, tools or assessment plan should be

   modified.”9 Prior to the implementation of the REMS process, the FDA would occasionally ask

   manufacturers to develop a RiskMap to mitigate risks associated with certain drug products.10

   As with REMS, pharmaceutical manufacturers would generally submit progress reports to the

   FDA in connection with a RiskMap addressing the evaluation of the relevant objectives.11

           The records reflecting the FDA’s review and analysis of these submissions will reveal its

   own knowledge and view of the comparative safety risks associated with the Suboxone Tablet

   and Suboxone Film. This information is, of course, highly relevant to whether Indivior’s

   statements regarding the comparative safety of film and tablets and the relative risk of pediatric

   exposure and diversion were actually false as alleged in the Indictment. As with the other

   requests, Indivior has limited this to a specific, narrow category of submissions to the FDA.



           7
             Approved Risk Evaluation and Mitigation Strategies (REMS), FDA,
   https://www.accessdata.fda.gov/scripts/cder/rems/index.cfm?event=IndvRemsDetails.page&REMS=352
   (last updated Oct. 26, 2018).
           8
            Frequently Asked Questions (FAQs) about REMS, FDA, https://www.fda.gov/drugs/risk-
   evaluation-and-mitigation-strategies-rems/frequently-asked-questions-faqs-about-rems (last updated Jan.
   26, 2018).
           9
               Id.
           10
             FDA’s Role in Managing Medication Risks, FDA, https://www.fda.gov/drugs/risk-evaluation-
   and-mitigation-strategies-rems/fdas-role-managing-medication-risks (last updated Jan. 26, 2018).
           11
             Food & Drug Admin., Guidance for Industry Development and Use of Risk Minimization
   Action Plans (Mar. 2005), https://www.fda.gov/media/71268/download.

                                                    - 12 -
Case 1:19-cr-00016-JPJ-PMS Document 230 Filed 11/20/19 Page 12 of 24 Pageid#: 1710
          Next, Indivior has requested from the FDA certain key materials underlying the agency’s

   assessment of the Citizen Petition submitted by Indivior (then known as RBPI) in 2012. After

   determining through a statistical analysis that a switch to film packaging correlated with a drop

   in rates of pediatric exposure, Indivior submitted a Citizen Petition asking that the FDA require

   all manufacturers of buprenorphine products to implement unit-dose, child-resistant packaging as

   a matter of public safety to reduce the risk of child poisonings.12 Although the FDA ultimately

   denied Indivior’s Citizen Petition, it agreed with many points raised by the company, and all four

   of the FDA divisions and offices that considered the issue concluded that “Suboxone film in

   unit-dose packaging poses a lower overall risk of accidental pediatric exposure than Suboxone

   tablets in multi-dose packaging.”13 Consistent with these conclusions, at an April 2013 meeting

   among generic buprenorphine manufacturers, the FDA informed the group that it viewed “the

   packaging of buprenorphine-containing products as a significant safety issue in regards to

   pediatric exposure,” and recommended that each of the group’s members voluntarily switch to

   unit-dose packaging for their buprenorphine-containing products.14

          Indivior is therefore requesting in the subpoena to the FDA:

              (4) The records reflecting the analysis and review underlying the conclusion reached
               by the FDA’s Office of Surveillance and Epidemiology, as expressed and reviewed
               by Kellie Taylor and Gerald Dal Pan in connection with the office’s assessment of the
               2012 Reckitt Benckiser Pharmaceuticals Inc. Citizen Petition, that “Suboxone film in
               unit-dose packaging poses a lower overall risk of accidental pediatric exposure than

          12
           Citizen Petition from Tim Baxter, Glob. Medical Dir., Reckitt Benckiser Pharm., Inc. to Food
   & Drug Admin. 3 (Sept. 25, 2012).
          13
             Citizen Petition Response from Food & Drug Admin. Center for Drug Evaluation and
   Research, Office of Surveillance and Epidemiology (Feb. 14, 2012) (RBP0114_19147715); Citizen
   Petition Response from Division of Anesthesia, Analgesia, and Addiction Products (Dec. 6, 2012)
   (RBP0114_19147735); Citizen Petition Response from Division of Medication Error Prevention and
   Analysis (Feb. 14, 2013) (RBP0114_19147756-57); Citizen Petition Response from Division of
   Epidemiology (Feb. 14, 2013) (RBP0114_19147802) (collectively, “Citizen Petition Responses”).
          14
            Buprenorphine Prod. Mfrs. Grp. (BPMG), Meeting Minutes of FDA Call on BTOD REMS
   Submission 3-5 (Apr. 9, 2013).

                                                   - 13 -
Case 1:19-cr-00016-JPJ-PMS Document 230 Filed 11/20/19 Page 13 of 24 Pageid#: 1711
              Suboxone tablets in multi-dose packaging” and that “the role of unit-dose packaging
              and child-resistant closures are well accepted measures of preventing accidental
              pediatric exposures to drug products.” This will include all underlying data reviewed
              in assessing the comparative pediatric exposure risk;

             (5) The records reflecting the analysis and review underlying the conclusion reached
              by the FDA’s Division of Anesthesia, Analgesia, and Addiction Products, as
              expressed and reviewed by Celia Winchell, Rigoberto Roca, and Bob Rappaport in
              connection with the division’s assessment of the 2012 Reckitt Benckiser
              Pharmaceuticals Inc. Citizen Petition, that “Suboxone film in unit-dose packaging
              poses a lower overall risk of accidental pediatric exposure than Suboxone tablets in
              multi-dose packaging.” This will include all underlying data reviewed in assessing
              the comparative pediatric exposure risk;

             (6) The records reflecting the analysis and review underlying the conclusion reached
              by the FDA’s Division of Medication Error Prevention and Analysis, as expressed
              and reviewed by Kellie Taylor, Sue Liu, and Carol Holquist in connection with the
              division’s assessment of the 2012 Reckitt Benckiser Pharmaceuticals Inc. Citizen
              Petition, that “Suboxone film in unit-dose packaging poses a lower overall risk of
              accidental pediatric exposure than Suboxone tablets in multi-dose packaging.” This
              will include any underlying data reviewed in assessing the comparative pediatric
              exposure risk;

             (7) The records reflecting the analysis and review underlying the conclusion reached
              by the FDA’s Division of Epidemiology, as expressed and reviewed by Christian
              Hampp in connection with the division’s assessment of the 2012 Reckitt Benckiser
              Pharmaceuticals Inc. Citizen Petition, that “Suboxone film in unit-dose packaging
              poses a lower overall risk of accidental pediatric exposure than Suboxone tablets in
              multi-dose packaging” and that “if there is a return to market dominance of
              buprenorphine/naloxone tablets without unit-of use packaging, pediatric exposures
              are likely to rise.” This will include any underlying data reviewed in assessing the
              comparative pediatric exposure risk;

             (8) The records reflecting the guidance provided to generic buprenorphine
              manufacturers regarding the FDA’s classification of the packaging of buprenorphine-
              containing products as a “significant safety issue in regards to pediatric exposure,”
              including the FDA’s recommendation to switch to unit-dose packaging for
              buprenorphine-containing products. This will include, but not be limited to, the
              documents reflecting the communications or analysis conducted in advance of and in
              connection with the guidance provided to generic buprenorphine manufacturers
              during the April 9, 2013 meeting of the Buprenorphine Product Manufacturers Group
              on the BTOD REMS Submission; and

             (9) The meeting materials and minutes from meetings or calls of the Buprenorphine
              Product Manufacturers Group in 2013.

   In light of the views expressed by the FDA on the issue of pediatric exposure, these records are

                                                 - 14 -
Case 1:19-cr-00016-JPJ-PMS Document 230 Filed 11/20/19 Page 14 of 24 Pageid#: 1712
   directly relevant to, and indeed will directly undermine, the government’s claims that Indivior

   made false statements that Suboxone Film was safer and less susceptible to pediatric exposure

   than other similar drugs. See, e.g., Indictment ¶ 1.

          Of course, the government has also alleged in the Indictment that on or about March 29,

   2010, the FDA wrote a letter to RBPI in which it expressed doubt that the packaging for

   Suboxone Film would “provide[] meaningful incremental protection against pediatric exposure,”

   at least in part because of the lack of data addressing how patients would store Suboxone Film.

   Indictment ¶ 27. Although this occurred prior to the time Indivior observed the higher rate of

   pediatric exposure by Suboxone Tablet compared to Suboxone Film, Indivior has also requested:

               (11) The records reflecting the FDA analysis of Suboxone Film packaging that led to
                its March 29, 2010 letter to RBPI.

   These records will indicate the depth of analysis undertaken by the FDA to develop this

   statement and the disparate views of any divisions or offices on the same issue. This context is

   not only relevant, but necessary to understanding the FDA’s full assessment of the pediatric

   exposure issue, particularly in light of the agreement by four FDA divisions and offices just three

   years later that “Suboxone film in unit-dose packaging poses a lower overall risk of accidental

   pediatric exposure than Suboxone tablets in multi-dose packaging.”15

          In the subpoena directed to the FDA, Indivior is also requesting:

               (10) The records reflecting the FDA review or analysis of the dosage amounts
                included in the approved labels for the Suboxone Tablet and Suboxone Film.

   As noted above, the Indictment claims that Indivior allegedly aided and abetted the careless

   prescribing practices of physicians who were at times prescribing daily doses exceeding 24 mgs

   of buprenorphine. It is thus relevant to Indivior’s defense what the FDA reviewed and analyzed


          15
               See supra note 13.

                                                  - 15 -
Case 1:19-cr-00016-JPJ-PMS Document 230 Filed 11/20/19 Page 15 of 24 Pageid#: 1713
   with regard to dosing amounts at the time it approved the labels for the Suboxone Tablet and

   Suboxone Film. Given that SAMHSA, another operating division of the Department of Health

   and Human Services, has at various points indicated that dosing at amounts up to 32 mg/day is

   recommended for certain patients, the FDA’s consideration of the dosing amounts is similarly

   relevant to the question of whether Indivior should have regarded dosing exceeding 24 mgs as a

   “careless” prescribing practice.

          Finally, Indivior is requesting that the FDA produce:

             (12) The records reflecting the support and basis for the FDA’s policy, finalized in
              February 2019, “to encourage widespread innovation and development of new
              buprenorphine treatments for opioid use disorder”; and

             (13) The records relating to the congressional testimony of FDA Commissioner Scott
              Gottlieb in October 2017 and any other FDA personnel regarding the expanded
              utilization of buprenorphine treatments.

   Throughout the Indictment, the government has attempted to paint Indivior as a contributor to

   the opioid epidemic, when in fact Indivior’s top priority has always been the treatment of

   patients struggling with opioid addiction. The records underlying the FDA’s policy and its

   commissioner’s testimony encouraging expanded development and utilization of buprenorphine

   treatments is a relevant part of the larger story about the treatments Indivior has developed, and

   an essential aspect of Indivior’s defense in this case. Here again, Indivior has narrowly tailored

   its request to the records underlying two specific, publicly available announcements of the

   FDA’s support for buprenorphine treatments.

   IV.    Subpoena Directed to the Centers for Disease Control (“CDC”)

          Like the FDA, the CDC has expressed views on the impact unit-dose packaging has had

   on pediatric exposure that are directly relevant to Indivior’s defense regarding the alleged falsity

   of Indivior’s purported statements addressing the safety of Suboxone Film. In 2016, multiple

   CDC employees, together with others from the FDA, published findings from a study regarding

                                                  - 16 -
Case 1:19-cr-00016-JPJ-PMS Document 230 Filed 11/20/19 Page 16 of 24 Pageid#: 1714
   the rates of pediatric emergency room visits for buprenorphine/naloxone ingestions, which

   dropped by two thirds when prescriptions dispensed in unit-dose packaging increased to over

   80%.16 The government interviewed and obtained select documents from just one of these CDC

   employees, but did not collect all the records relevant to Indivior’s defense or speak to any of the

   other CDC employees. Moreover, the memorandum from the government’s interview of one of

   the authors of the study, Dr. Daniel Budnitz, explains that Dr. Budnitz requested that Indivior (at

   the time known as RBPI) attend a CDC-sponsored meeting of the Prevention of Overdoses and

   Treatment Errors in Children Taskforce (“PROTECT”) to explain its decision to move to unit-

   dose packaging, hoping that “other drug manufacturers would move toward unit-dose packaging

   in their products to reduce child exposures.”17 Indivior is therefore requesting in its subpoena

   directed to the CDC (Exhibit D):

               (1) The records reflecting the analysis of and views expressed by Daniel S. Budnitz,
                MD, within the CDC’s Division of Healthcare Quality Promotion, regarding the
                impact of unit-dose packaging of buprenorphine products on pediatric exposure and
                the findings addressed in the October 21, 2016 publication titled, “Pediatric
                Emergency Department Visits for Buprenorphine/Naloxone Ingestion – United
                States, 2008-2015”;

               (2) The records reflecting the analysis of and views expressed by Maribeth C.
                Lovegrove, MPH, within the CDC’s Division of Healthcare Quality Promotion,
                regarding the impact of unit-dose packaging of buprenorphine products on pediatric
                exposure and the findings addressed in the October 21, 2016 publication titled,
                “Pediatric Emergency Department Visits for Buprenorphine/Naloxone Ingestion –
                United States, 2008-2015”;

               (3) The records reflecting the analysis of and views expressed by Mathew R.P.
                Sapiano, PhD, within the CDC’s Division of Healthcare Quality Promotion, regarding
                the impact of unit-dose packaging of buprenorphine products on pediatric exposure
                and the findings addressed in the October 21, 2016 publication titled, “Pediatric

           16
              Daniel S. Budnitz, et al., Centers for Disease Control and Prevention, Notes from the Field:
   Pediatric Emergency Department Visits for Buprenorphine/Naloxone Ingestion—United States, 2008-
   2015, 65 Morbidity & Mortality Wkly. Rep. 1148 (2016).
           17
            Department of Health and Human Services, Office of Inspector General, Report of Interview of
   Captain Daniel Budnitz, 2 (Mar. 13, 2019) (M2085-M2089_0000009).

                                                     - 17 -
Case 1:19-cr-00016-JPJ-PMS Document 230 Filed 11/20/19 Page 17 of 24 Pageid#: 1715
               Emergency Department Visits for Buprenorphine/Naloxone Ingestion – United
               States, 2008-2015”;

              (4) The records reflecting the analysis of and views expressed by Scott R. Kegler,
               PhD, within the CDC’s Division of Research, Analysis, and Practice Integration,
               National Center for Injury Prevention and Control, regarding the impact of unit-dose
               packaging of buprenorphine products on pediatric exposure and the findings
               addressed in the October 21, 2016 publication titled, “Pediatric Emergency
               Department Visits for Buprenorphine/Naloxone Ingestion – United States, 2008-
               2015”; and

              (5) The records reflecting analysis completed and action taken by the CDC
               participants in the “Prevention of Overdoses & Treatment Errors in Children
               Taskforce” (“PROTECT”) regarding the implementation of unit-dose packaging to
               reduce rates of pediatric exposure. Included among these records will be all materials
               reflecting the preparation for the November 1-2, 2012 CDC-sponsored PROTECT
               meeting.

   These requests are tied directly to the known statements made by CDC employees in the 2016

   publication and, with regard to the PROTECT-related request, the statements Dr. Budnitz made

   during his interview with the government earlier this year.

          In addition, Indivior is requesting:

              (6) The records reflecting the CDC’s analysis underlying its March 2016
               recommendation reflected in its Guideline for Prescribing Opioids for Chronic Pain
               that “[c]linicians should offer or arrange evidence-based treatment (usually
               medication-assisted treatment with buprenorphine or methadone in combination with
               behavioral therapies) for patients with opioid use disorder.”

   Here again, Indivior’s request is tied directly to a specific statement published by the CDC

   reflecting its recommendation regarding the use of buprenorphine to treat patients with opioid

   use disorder.18 As with the statements from the FDA reflecting its support for the expanded

   development and utilization of buprenorphine treatments, this recommendation from the CDC is

   a relevant part of the larger story about the treatments Indivior has developed, and an essential



          18
             See Deborah Dowell, et al., Centers for Disease Control and Prevention, CDC Guideline for
   Prescribing Opioids for Chronic Pain—United States, 2016, 65 Morbidity & Mortality Wkly. Rep. 1
   (2016).

                                                   - 18 -
Case 1:19-cr-00016-JPJ-PMS Document 230 Filed 11/20/19 Page 18 of 24 Pageid#: 1716
   aspect of Indivior’s defense in this case.

   V.     Subpoena Directed to the National Institute on Drug Abuse (“NIDA”)

          Similar to the requests directed to the FDA and CDC, Indivior is requesting in the

   subpoena directed to NIDA (Exhibit E):

              (2) The records reflecting and supporting NIDA’s position, as reflected in its
               Research Report addressing “Medications to Treat Opioid Use Disorder” issued in
               2018 that buprenorphine and other medications used to treat opioid dependence
               “could help many people recover from opioid use disorder, but they remain highly
               underutilized”;

              (3) The records reflecting and supporting NIDA’s statement in its April 2012
               “Medication-Assisted Treatment for Opioid Addiction” publication that “Scientific
               research has established that medication-assisted treatment of opioid addiction
               increases patient retention and decreases drug use, infectious disease transmission,
               and criminal activity”; and

              (4) The records reflecting and supporting NIDA employee Nora D. Volkow, M.D.’s
               statement in the New England Journal of Medicine Article titled “Medication-
               Assisted Therapies—Tackling the Opioid-Overdose Epidemic” and published on May
               29, 2014 that “[e]xpanding access to MATs is a crucial component of the effort to
               help patients recover.”

   As with the requests directed to the other agencies, each of these requests is narrowly tailored

   based on statements in publicly available materials regarding NIDA’s views on the

   underutilization and benefits of, and need for expanded access to, medication-assisted treatment

   for opioid dependence.19 Again, these materials are highly relevant to Indivior’s defense of its

   mission to provide effective outpatient treatment to patients struggling with opioid addiction.

   Rather than viewing these pharmaceuticals as contributing to the opioid epidemic, NIDA and

   other agencies have repeatedly endorsed and promoted expanded access to the treatments

   Indivior has developed.


          19
             See Nat’l Inst. on Drug Abuse, Medications to Treat Opioid Use Disorder, Research Report
   Series (2018); Nat’l Inst. on Drug Abuse, Topics in Brief: Medication-Assisted Treatment for Opioid
   Addiction (2012); Nora D. Volkow, et al., Medication-Assisted Therapies—Tackling the Opioid-
   Overdose Epidemic, New Eng. J. Med. (2014).

                                                   - 19 -
Case 1:19-cr-00016-JPJ-PMS Document 230 Filed 11/20/19 Page 19 of 24 Pageid#: 1717
             In fact, it was NIDA that in the first instance worked with RBPI (then known as Reckitt

   & Colman) “to cooperatively design and perform the necessary research and cooperatively

   analyze the data generated to develop and attempt to gain FDA approval of two buprenorphine

   products for the treatment of opioid dependence.”20 Because of that, Indivior is also requesting

   from NIDA:

            (1) The records reflecting NIDA’s efforts to collaborate with Reckitt Benckiser
             Pharmaceuticals Inc. (then known as Reckitt & Colman) in and around 1994 to develop
             buprenorphine products for the treatment of opioid dependence.

   Here again, the requested records will reflect NIDA’s view of the importance of the treatments

   Indivior has developed and further bolster Indivior’s defense of its mission.

   VI.       Subpoenas Directed to Key State Agencies in Virginia, Tennessee, Kentucky, and
             Pennsylvania

             Finally, Indivior is seeking from six state agencies the key records mirroring those it is

   requesting from DEA and SAMHSA regarding the same seven physicians that the government

   will allege engaged in careless prescribing practices. These requests are again tied directly to the

   government’s claim in the Indictment that Indivior somehow aided and abetted certain

   physicians in prescribing and dispensing Suboxone Film in a “careless and clinically

   unwarranted manner.” See Indictment ¶ 31, p. 26, ¶¶ 97-143. Each of the proposed subpoenas is

   directed to the agency responsible for overseeing the practice of medicine or the practice of

   pharmacy in the state in which one or more of the seven physicians were granted licenses and for

   taking disciplinary or corrective action against the individuals it regulates. These subpoena

   recipients include:



             20
             Christian Heidbreder, et al., Indivior: pioneering research and development in the treatment of
   addictions (June 2015), available at https://www.nature.com/nature/outlook/addiction/pdf/Indivior.pdf
   (addressing the Cooperative Research and Development Agreement signed by NIDA and Reckitt &
   Colman in April 1994 to develop buprenorphine products for the treatment of opioid dependence).

                                                     - 20 -
Case 1:19-cr-00016-JPJ-PMS Document 230 Filed 11/20/19 Page 20 of 24 Pageid#: 1718
             The Virginia Department of Health Professions, which encompasses the Virginia
              Board of Medicine and the Virginia Board of Pharmacy (Exhibit F);

             The Tennessee Health Related Boards, which encompasses the Tennessee Board of
              Medical Examiners and the Tennessee Board of Pharmacy (Exhibit G);

             The Kentucky Board of Medical Licensure (Exhibit H);

             The Kentucky Board of Pharmacy (Exhibit I);

             The Pennsylvania State Board of Medicine (Exhibit J); and

             The Pennsylvania State Board of Pharmacy (Exhibit K).

   In each subpoena, Indivior is requesting the complete file for the relevant doctor, including all

   records relating to any audit or investigation of and any disciplinary action taken against the

   doctor, any reports submitted by pharmacies regarding prescriptions written by the doctor, any

   other complaints submitted to the agency about the doctor, and any reports of adverse events

   including, but not limited to, reports of overdoses associated with the doctor.

          Like the records Indivior is requesting from the DEA and SAMHSA, any action or

   inaction by these agencies with respect to each of the physicians, which will be reflected in the

   requested files, is highly relevant to the question of the propriety of the physicians’ prescribing

   practices and thus, critical to Indivior’s defense. Indivior has again specifically targeted these

   requests to a narrow set of physicians, including the four physicians listed as Doctors A through

   D in the Indictment.

                                             CONCLUSION

          For the foregoing reasons, Indivior respectfully requests that the Court grant its Motion

   and issue the subpoenas attached as Exhibits A-K, requiring the return of the requested

   documents to undersigned defense counsel for inspection by December 30, 2019.




                                                   - 21 -
Case 1:19-cr-00016-JPJ-PMS Document 230 Filed 11/20/19 Page 21 of 24 Pageid#: 1719
   Dated: November 20, 2019             Respectfully submitted,

                                        INDIVIOR INC. (a/k/a Reckitt Benckiser
                                        Pharmaceuticals Inc.) and INDIVIOR PLC

                                        /s/ Thomas J. Bondurant, Jr.
                                        By Counsel

                                        Thomas J. Bondurant, Jr.
                                        Gentry Locke
                                        10 Franklin Road SE
                                        Roanoke, Virginia. 24022
                                        (540) 983-9389
                                        bondurant@gentrylocke.com

                                        Jennifer S. DeGraw
                                        Gentry Locke
                                        10 Franklin Road SE
                                        Roanoke, Virginia. 24022
                                        (540) 983-9445
                                        degraw@gentrylocke.com

                                        Leigh A. Krahenbuhl (admitted pro hac vice)
                                        Jones Day
                                        77 West Wacker Drive
                                        Chicago, Illinois 60601
                                        (312) 269-1524
                                        lkrahenbuhl@jonesday.com

                                        James R. Wooley (admitted pro hac vice)
                                        Jones Day
                                        901 Lakeside Avenue
                                        Cleveland, Ohio 44114
                                        (216) 586-7345
                                        jrwooley@jonesday.com

                                        James P. Loonam (admitted pro hac vice)
                                        Jones Day
                                        250 Vesey Street
                                        New York, New York 10281
                                        (212) 326-3808
                                        jloonam@jonesday.com

                                        Peter J. Romatowski (admitted pro hac vice)
                                        Jones Day
                                        51 Louisiana Avenue NW

                                      - 22 -
Case 1:19-cr-00016-JPJ-PMS Document 230 Filed 11/20/19 Page 22 of 24 Pageid#: 1720
                                        Washington, D.C. 20001
                                        (202) 879-7625
                                        pjromatowski@jonesday.com


                                        Counsel for Defendants




                                      - 23 -
Case 1:19-cr-00016-JPJ-PMS Document 230 Filed 11/20/19 Page 23 of 24 Pageid#: 1721
                                  CERTIFICATE OF SERVICE

          I hereby certify that I caused the foregoing to be presented to the Clerk of the Court for

   filing and uploading to the CM/ECF system, which will send notification of such filing to all

   counsel of record, on this 20th day of November, 2019.


                                                  /s/ Thomas J. Bondurant, Jr.
                                                  Counsel for Defendants




                                                - 24 -


Case 1:19-cr-00016-JPJ-PMS Document 230 Filed 11/20/19 Page 24 of 24 Pageid#: 1722
